DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 11/18/2020. 
Claim(s) 1-22 are currently pending. 
Claim(s) 7-13 and 18-20 have been withdrawn. 
Claim(s) 1 and 14 have been amended. 

Claim Objections
Claims 1 and 14 objected to because of the following informalities:  
Regarding claims 1 and 14
For any abbreviations, at least the first time they are mentioned, the claim should set forth what the abbreviation stands forth in parenthesis following the abbreviation (e.g., BSA).
Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5, 14-16, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0027886, Takagi et al. in view of US 2015/0104847, Aratake et al. and US 2016/0355862, Deng.
Regarding claims 1 and 21

first receiving port (cavity 103) [Figs. 1A-1B, paragraphs 0039-0040], the first receiving port (103) for receiving a blood sample [paragraphs 0039], the first receiving port (103) at a first end of the test strip (100) [Figs. 1A-1B and paragraph 0039]; 
first electrode (working electrode 101) and a second electrode (counter electrode 102) [Figs. 1A-1B, paragraphs 0039-0040], the first and second electrodes (101 and 102) proximate to the first receiving port (103) [Figs. 1A-1B, paragraphs 0039-0040]; 
a first contact (101a) and a second contact (102a) [Figs. 1A-1B and paragraph 0041], the first and second contacts (101a and 102a) at a second end of the test strip [Figs. 1A-1B], the first and second contacts (101a and 102a) interconnected with the first and second electrodes (101 and 102), respectively [Figs. 1A-1B and paragraphs 0039-0041];
cholesterol oxidase (enzyme layer 106b comprises cholesterol oxidase) [Figs.1A-1B and 2, paragraphs 0049-0050], located proximate to the first and the second electrode (101 and 102) (the reaction layer 106 including the cholesterol oxidase and the mediator is applied/provided on electrodes 101 and 102) [Fig. 1A, and paragraphs 0040, 0050-0052]; 
a mediator (mediator layer 106c) [Figs.1A-1B and 2, paragraphs 0048 and 0052], located proximate to the first and the second electrode (101 and 102) (the reaction layer 106 including the cholesterol oxidase and the mediator is applied/provided on electrodes 101 and 102) [Fig. 1A, and paragraphs 0040, 0050-0052], 

wherein the cholesterol oxidase is configured such that the cholesterol oxidase reacts and directly transfers electrons to the mediator such that the mediator interacts with the first and second electrodes (the enzyme/cholesterol oxidase reacts with the sample and emits electrons which reduce the mediator so that is becomes a reducing substance and an oxidation current which flows between working electrode 101 and counter electrode 102 of biosensor 100 by electrochemically oxidizing the reducing substance is measured) [paragraphs 0057 and 0058].
Takagi further teaches a surfactant (Triton x100) located proximate to the first and second electrode [paragraph 0055].
Takagi does not teach the surfactant comprising Sodium Cholate, Potassium Phosphate, and BSA.
Aratake teaches a method of measuring cholesterol using a cholesterol oxidase, wherein the cholesterol oxidase is known to be unstable, which leads it to being deactivated during preservation of a reagent for measuring which contains the cholesterol oxidase to give a reduced performance of the reagent for measuring [paragraph 0002-0004].

Takagi and Aratake are analogous inventions in the field of electrochemical detection of cholesterol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surfactant composition of Takagi to comprise BSA and sodium cholate, as in Aratake, in order to provide a stabilized and preserved composition [Aratake, paragraphs 00014, 0032-0033, 0041 and 0043].
Modified Takagi does not teach the mediator comprising a super mediator including both osmium and ruthenium and the surfactant further comprising potassium phosphate.
Deng teaches a test strip for electrochemical testing of a blood analyte (testing for the electrochemical detection of an analyte within a sample) [paragraphs 0046, 0048-0049, 0063-0064], the test strip comprising a mediator that is a super mediator including both osmium and ruthenium (the mediator comprises a multi-mediator formulation including both an osmium complex and a ruthenium complex) [paragraphs 0024, 0046, 0048-0050 and 0065], wherein the combination of osmium and ruthenium results in a synergistic effect for improved determination of an analyte [paragraphs 0024-0026], and wherein incorporating a buffer comprising potassium phosphate stabilizes the mediator [paragraphs 0024-0026 and 0095-0096].


Regarding claim 2
Modified Takagi teaches the test strip as set forth above, wherein one of the first and second electrodes (101 and/or 102) includes the cholesterol oxidase and the mediator on a surface of one of the first and second electrodes (the reaction layer 106 including the cholesterol oxidase and the mediator is applied/provided on electrodes 101 and 102) [Takagi, Fig. 1A, and paragraphs 0040, 0050-0052].
Regarding claim 3
Modified Takagi teaches the test strip as set forth above, wherein the cholesterol oxidase and the mediator is applied on to one of the first and second electrodes (the reaction layer 106 including the cholesterol oxidase and the mediator is applied/provided on electrodes 101 and 102) [Takagi, Fig. 1A, and paragraphs 0040, 0050-0052].
The limitation “painted” is considered a product-by-process limitation.  Therefore, said limitation does not distinguish the claimed product from the prior art because it 
Regarding claim 4
Modified Takagi teaches the test strip as set forth above, wherein the mediator is an osmium compound [Takagi, paragraph 0052]. 
Regarding claim 5
Modified Takagi teaches the test strip as set forth above, wherein the mediator is ferricyanide [Takagi, paragraph 0052]. 
Regarding claims 14 and 22
Takagi teaches a test strip (biosensor/sensor chip 100) and meter (measuring instrument) combination system for electrochemical testing of a blood analyte [Figs. 1A-1B, paragraphs 0039-041], the system comprising a test strip (100) including:
first receiving port (cavity 103) [Figs. 1A-1B, paragraphs 0039-0040], the first receiving port (103) for receiving a blood sample [paragraphs 0039], the first receiving port (103) at a first end of the test strip (100) [Figs. 1A-1B and paragraph 0039]; 
first electrode (working electrode 101) and a second electrode (counter electrode 102) [Figs. 1A-1B, paragraphs 0039-0040], the first and second electrodes (101 and 102) proximate to the first receiving port (103) [Figs. 1A-1B, paragraphs 0039-0040]; 

a meter (corresponding to a measuring instrument) [paragraph 0039], the meter having a test strip receiving port shaped to receive the test strip (the biosensor chip 100 is inserted into and attached to a predetermined insertion port in the measuring instrument) [paragraph 0040], the meter including a plurality of contacts wherein a first portion of the plurality of contacts positioned to interface with the first and second contacts (the electrode patterns 101a and 102a electrically connect/interface the first electrode 101 and the second electrode 102 to the measuring instrument) [paragraph 0041]; 
a mediator (mediator layer 106c) and cholesterol oxidase (enzyme layer 106b comprises cholesterol oxidase) [Figs.1A-1B and 2, paragraphs 0048-0050 and 0052] configured to interact with the blood sample and the first and second electrode to produce a cholesterol level measured on the basis of a measurable electrical event (the enzyme/cholesterol oxidase and the mediator react with the sample by applying a voltage between working electrode 101 and counter electrode 102 to measure the oxidation current) [paragraphs 0014, 0039, 0050-0051 and 0058], the event detected by the meter and converted to the cholesterol level [paragraphs 0039, 0040 and 0058]; and 
a surfactant (Triton x100) located proximate to the first and second electrode [paragraph 0055].

Aratake teaches a method of measuring cholesterol using a cholesterol oxidase, wherein the cholesterol oxidase is known to be unstable, which leads it to being deactivated during preservation of a reagent for measuring which contains the cholesterol oxidase to give a reduced performance of the reagent for measuring [paragraph 0002-0004].
Aratake teaches stabilized and preserved composition of cholesterol oxidase comprising Triton x-100, BSA and sodium cholate [paragraphs 0014, 0032-0033, 0041 and 0043].
Takagi and Aratake are analogous inventions in the field of electrochemical detection of cholesterol.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the surfactant composition of Takagi to comprise BSA and sodium cholate, as in Aratake, in order to provide a stabilized and preserved composition [Aratake, paragraphs 00014, 0032-0033, 0041 and 0043].
Modified Takagi does not teach the mediator comprising a super mediator including both osmium and ruthenium and the surfactant further comprising potassium phosphate.
Deng teaches a test strip for electrochemical testing of a blood analyte (testing for the electrochemical detection of an analyte within a sample) [paragraphs 0046, 0048-0049, 0063-0064], the test strip comprising a mediator that is a super mediator including both osmium and ruthenium (the mediator comprises a multi-mediator 
	Modified Takagi and Deng are analogous inventions in the field of test strips for the electrochemical testing of a blood analyte.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mediator of modified Takagi to be a super mediator including both osmium and ruthenium, as in Deng, in order to provide a synergistic effect for improved determination of an analyte [Deng, paragraphs 0024-0026].  Further, it would have been obvious to one of ordinary skill in the art to modify the composition in Takagi to comprise potassium phosphate, as in Deng, in order to stabilize the mediator [Deng, paragraphs 0094-0096].
Regarding claim 15
Modified Takagi teaches the test strip and meter combination system as set forth above, wherein the mediator is an osmium compound [Takagi, paragraph 0052].  
Regarding claim 16
Modified Takagi teaches the test strip and meter combination system as set forth above, wherein the mediator is ferricyanide [Takagi, paragraph 0052].  
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0027886, Takagi et al. in view of US 2015/0104847, Aratake et al. and US 2016/0355862, Deng, as applied to claims 1-5, 14-16 above 21 and 22, and further in view of "Cholesterol Esterase," Roche CuslomBiotech Catalog, 15th Edition: Clinical Chemistry and Immunology, 01 May 2017 (01.05.2017), Pgs. 67-74.
All the limitations of claims 1 and 14 have been set for the above.
Regarding claims 6 and 17
	Modified Takagi teaches the test strip as set for above, but fails to explicitly disclose the cholesterol oxidase being Microorganism recombinant 11479709103.	
Roche CustomBiotech teaches a cholesterol oxidase used in diagnostics test for the determination of cholesterol, wherein said cholesterol oxidase is Microorganism recombinant 11479709103 [pages 67 and 72].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Takagi by a cholesterol oxidase that is Microorganism recombinant 11479709103 as taught by Roche CustomBiotech because said Microorganism recombinant 11479709103 is capable of determining cholesterol in a diagnostic test [Roche CustomBiotech, pages 67 and 72].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].

Response to Arguments
Applicant’s arguments, see Remarks Filed on 11/18/2020, with respect to the rejection of claim(s) 1-5 and 14-16 under 35 U.S.C. §102(a)(1) have been considered 
Applicant’s arguments, see Remarks Filed on 11/18/2020, with respect to the rejection of claim(s) 6, 17, 21 and 22 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721